Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I, with traverse, filed 8/23/22 is acknowledged.  Applicant’s further election of the species IFNγ alone and the peptide of SEQ ID NO:6 is further acknowledged.

Applicant argues that the “7% IFNγ” limitation comprises a special technical feature.

The methods clearly have different modes of operation and different functions.  Accordingly, they are independent.  Multiple patently distinct methods do not comprise unity of invention.

However, as the art cited below teaches both the methods of Groups I and II, as well as the IFNγ, CD107a, TNF, and IL-2 species, they have been rejoined.

The requirement is still deemed proper and is therefore made FINAL.

Claims 116 and 117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1, 2, 6, 10, 14, 18, 29, 33, 37, 41, 45, 49, 61, 68, 69, 72, 89, and 95 are under examination.

2.   The abstract is objected to:
A) Applicant submitted two different abstracts on 7/18/19.  Accordingly it is unclear which abstract was intended for inclusion.  Note, however, that the single sentence version of the abstract is not sufficiently descriptive of the claimed invention and itself is objected to.

Correction is required.

3.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.   Claim 68 is indefinite because it incorporates by reference to Table 1.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  See MPEP 2173.05(s).

5.   Applicant has claimed the benefit of priority to U.S. Provisional Applications Nos. 62/488,707 and 62/576,349.  The ‘707 application dose not teach the “7% IFNγ” limitation of Claims 1 and 29.  Accordingly, the benefit of priority thereto is denied.  The priority date of the instant application is 10/24/17.

6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.   Claims 1, 2, 6, 10, 14, 18, 29, 33, 37, 41, 45, 49, 61, 68, 69, 89, and 95 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/203356 (IDS).

WO 2017/203356 teaches:
1. (Currently Amended) A method of treating or preventing multiple sclerosis (MS) in a subject, comprising administering to the subject autologous cytotoxic T cells (CTLs) expressing a T cell receptor that specifically binds to an EBV peptide presented on a class I MHC, wherein at least 7% of the CTLs express IFNγ (see particularly, Example 2; Table 1 (SEQ ID NO:15, LMP1 fragment);, page 22, lines 14-19; page 36, lines 27-31; page 37, lines 15-17).

2. (Previously Presented) The method of claim 1, wherein at least 5%, at least 10%, at least 15%, or at least 20% of the CTLs express CD107a (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 8-19; page 36, lines 27-31; page 37, lines 15-17).

6. (Currently Amended) The method of claim 1, wherein at least 5%, at least 10%, at least 15%, or at least 20%, of the CTLs express IFNγ (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-19; page 36, lines 27-31; page 37, lines 15-17).

10. (Previously Presented) The method of claim 1, wherein at least 5%, at least 10%, at least 15%, or at least 20% of the CTLs express TNF (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-19 and 26-31; page 36, lines 27-31; page 37, lines 15-17).

14. (Previously Presented) The method of claim 1, wherein at least 1%, at least 5%, least 10%, at least 15%, or at least 30% of the CTLs express IL-2 (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-25; page 36, lines 27-31; page 37, lines 15-17).

18. (Previously Presented) The method of claim 1, wherein at least 30%, at least 40%, at least 50%, or at least 70% of the CTLs express CD107a, IFNγ, TNFa, and IL-2 (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17).

29. (Currently Amended) A method of treating or preventing MS in a subject, comprising:
a) incubating a sample comprising autologous cytotoxic T cells (CTLs) with antigen- presenting cells (APCs) presenting an EBV peptide, thereby inducing proliferation of peptide- specific T cells in the sample; and
b) administering the peptide-specific autologous CTLs to the subject, wherein at least 7% of the proliferated peptide-specific autologous CTLs express IFNγ (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-19; page 36, lines 27-31; page 37, lines 15-17).


33. (Currently Amended) The method of claim 29, wherein the method further comprises analyzing the expression of CD107a by the proliferated peptide-specific autologous CTLs, and[[,]] if at least 5%, at least 10%, at least 15%, or at least 20% of the proliferated peptide-specific autologous CTLs express CD107a, administering the peptide-specific autologous CTLs to the subject (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 8-19; page 36, lines 27-31; page 37, lines 15-17).

37. (Currently Amended) The method of claim 29, wherein the method further comprises analyzing the expression of IFNγ by the proliferated peptide-specific autologous CTLs, and if-at least 5%, at least 10%, at least 15%, or at least 20% of the proliferated peptide-specific autologous CTLs express IFNγ administering the peptide-specific autologous CTLs to the subject(see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 8-19; page 36, lines 27-31; page 37, lines 15-17).

4l. (Currently Amended) The method of claim 29, wherein the method further comprises analyzing the expression of TNF by the proliferated peptide-specific autologous CTLs, and[[,]] if at least 5%, at least 10%, at least 15%, or at least 20% of the proliferated peptide-specific autologous CTLs express TNF, administering the peptide-specific autologous CTLs to the subject (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-19 and 26-31; page 36, lines 27-31; page 37, lines 15-17).

45. (Currently Amended) The method of claim 29, wherein the method further comprises analyzing the expression of IL-2 by the proliferated peptide-specific autologous CTLs, and [[,]] if at least 1%, at least 5%, at least 10%, or at least 15% of the proliferated peptide-specific autologous CTLs express IL-2, administering the peptide-specific autologous CTLs to the subject (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-25; page 36, lines 27-31; page 37, lines 15-17).

49. (Currently Amended) The method of claim 29, wherein the method further comprises analyzing the expression of CD107a, TNF, IFNγ, and IL-2 by the proliferated peptide-specific autologous CTLs, and[[,]] if at least 20%, at least 30%, at least 40%, or at least 50% of the proliferated peptide-specific autologous CTLs express CD107a, TNF, IFNγ, and IL-2, administering the peptide-specific autologous CTLs to the subject (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17).

61. (Previously Presented) The method of claim 29, wherein the APCs comprise B cells, antigen-presenting T-cells dendritic cells, artificial antigen-presenting cells, or aK562 cells (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17; page 26, line 21 – page 27, line 13).


68. (Previously Presented) The method of claim 1, wherein the EBV peptide comprises an amino acid sequence listed in Table 1 (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17).


69. (Previously Presented) The method of claim 1, wherein the EBV peptide comprises a LMP1 peptide or fragment thereof, a LMP2A peptide or fragment thereof, or an EBNA1 peptide or fragment thereof (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17).

89. (Currently Amended) A method of reducing anti-EBV IgG levels in the CSF in a subject with MS comprising administering to the subject autologous cytotoxic T cells (CTLs) expressing a T cell receptor that specifically binds to an EBV peptide presented on a class I MHC, wherein at least 7% of the CTLs express IFNγ (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17).

95. (Previously Presented) The method of claim 1, wherein the MS is relapsing-remitting MS, secondary progressive MS, primary progressive MS, or progressively relapsing MS (see particularly, Example 2; Table 1 (SEQ ID NO:15;, page 22, lines 14-31; page 36, lines 27-31; page 37, lines 15-17).

The reference clearly anticipates the claimed inventions. 

8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.   Claim 72 is rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2017/203356 (IDS) in Pender et al. (Mult. Scler. J., 2014, IDS).

	WO 2017/203356 has been discussed above.

	The reference differs from the claimed invention only in that it does not teach the administration of the dosages of the claim. 

Pender et al. teach the effective administration of dosages comprising administering about 5 x 106 CTLs, about 1 x 107 CTLs, about 1.5 x 107 CTLs, or about 2 x 107 CTLs to the subject in a dose (see particularly, page 1543, column 1)

It would have been prima facie obvious at the time of filing to administer the dosages of Pender et al. in the method of WO 2017/203356 given the teaching of Pender et al. that the administration of said dosages could provide effective treatment for MS.

10.  No claim is allowed.

11.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/11/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644